 
Exhibit 10.23
 
 
EMPLOYMENT AGREEMENTT
 
 
THIS EMPLOYMENT AGREEMENT (this "Agreement'') is made as of February 1, 2012, by
and between Dynamic Ventures Corp., a Delaware corporation (the "Company"), and
David C. Brown, hereinafter referred to as the "Employee. "
 
 
Preliminary Statements
 
 
A. The Company desires to engage Employee to act as the Executive Vice-
President and Secretary of the Company and Employee accepts such engagement and,
in each case pursuant to the terms and conditions set forth in this Agreement.
 
 
Agreement
 
 
In consideration of the foregoing, the mutual promises set forth in this
Agreement, and other good and valuable consideration, the Company and Employee
hereby agree as follows:
 
 
    1. Scope of Work. During the term of this Agreement, Employee shall perform
the work and render the services set forth in Schedule "A" attached hereto and
made a part hereof (the "Scope of Work"). Except as expressly provided in this
Agreement, the Scope of Work may not be subcontracted or otherwise performed by
third parties on behalf of Consultant, other than the Employee, without the
prior written permission of the Company which permission shall be in the sole
and absolute discretion of the Company. The Employee shall perform such other
services as the Board of Directors of the Company may assign if the Employee
agrees to accept the assignment.
 
 
    2. Term and Termination. The term of this Agreement shall commence on the
date of this Agreement (the "Commencement Date") and shall continue in :full
force and effect thereafter on annual periods which shall automatically renew,
until termination in accordance with the provisions of this Agreement. In the
event of any material breach of this Agreement by either party, the other party
may terminate this Agreement by giving thirty (30) days' prior written notice
thereof; provided, however, that this Agreement shall not terminate at the end
of said thirty (30) day notice period if the party in breach has cured the
breach of which it has been notified prior to the expiration of such thirty (30)
day period. Either party may extend this Agreement by written notice thirty (30)
days prior to the end of any term or extension. If the Employee is terminated
for reasons other than a breach of the terms hereof, or the Employee resigns,
the Employee shall be entitled to a severance payment of $500,000, payable in
eight (8) equal quarterly installments.
 

 
Page - 1

--------------------------------------------------------------------------------

 

 
    3. Compensation. As compensation for the satisfactory performance by
Employee hereunder, the Company shall pay Employee a salary of One HUJ.1dred
Nine Thousand Two Hundred Dollars ($109,200) per year to be paid in equal
semi-monthly payments during the term of this Agreement (the "Base
Compensation"). Employee acknowledges and agrees that the sum of Twenty-five
Thousand Dollars ($25,000) of the annual Base Compensation has been allocated as
consideration for the Restrictive Covenants. Employee shall also invoice the
Company monthly in arrears for expenses incurred as a result of performing
services in accordance with this Agreement.Such expenses shall be limited to the
use of a cellular telephone, a laptop computer and other reasonable
out-of-pocket expenses (including, without limitation, airfare, car rental,
hotel and meals), and an automobile allowance, all as necessarily and actually
incurred by Employee in the performance of the Scope of Work, provided that (i)
the expenses have been detailed on a form acceptable to the Company; and (iii)
Employee submits supporting documentation. The charges and/or expenses invoiced
in accordance with this paragraph, except for amounts disputed by the Company,
shall be payable by the Company within thirty (30) days of the Company's receipt
of each invoice. Any disputed charges and/or expenses shall not affect payment
of non-disputed charges and/or expenses, in accordance with the terms of this
Agreement. In addition the Employee shall be entitled to use a Company credit
card to cover his out-of-pocket expenses but still must comply with the
reporting requirements of this paragraph.
 
 
    4. Other benefits. The Employee shall be entitled to four (4) weeks of paid
vacation per calendar year. If the Employee is disabled from performing his
services hereunder he will be entitled to receive all of his base compensation
for ninety (90) days. Should the Employee be unable to return to his full duties
at the end of one hundred and twenty (120) days the Employee may be terminated
at the sole discretion of the Board of Directors of the Company. In the event of
the death of the Employee his widow, or in absence thereof his estate, shall be
entitled to receive a salary continuation of two (2) months from his date of
death. The Employee shall be entitled to health care, life insurance and
disability coverages as are made available from time to time to its other senior
executives and their dependents. In addition to the base compensation, the
Employee shall be entitled to receive any discretionary bonus as may be
authorized from time to time by the Board of Directors of the Company.
 
 
    5. Work Made for Hire. Employee hereby agrees that all work, including
developments, designs, inventions, improvements, trade secrets, trademarks,
copyrightable subject matter or proprietary information which Employee makes or
conceives within the Scope of Work, either solely by Employee or jointly with
others and relating to any actual or planned product, service or activity of
which Employee has knowledge or suggested by or resulting from any work
performed by the Company or otherwise related to this Agreement (a
"Development") shall be considered to be "work made for hire" under the U.S.
Copyright Act, 17 U.S.C. § 101 et seq. &J.d shall be owned exclusively by the
Company. Furthermore, Employee hereby assigns to the Company, and will in the
future upon the Company's request confirm such assignment to the Company, of all
right, title and interest in such Development or portion thereof. Employee
agrees that he has no proprietary interest in any Development, including any
patent, copyright, trademark and trade secret rights.Employee agrees that he
shall provide necessary assistance to protect, enforce or perfect the Company's
rights and interests in such patents, copyrights and trademarks and that
Employee shall not register, file or obtain any patent, copyright or trademark
relating to any Development in its own name.
 
 
 
Page - 2

--------------------------------------------------------------------------------

 

 
6.     Representations and Warranties of Consultant.    Employee represents and
warrants to the Company that (a) Employee is under no contractual or other
restriction or obligation which is inconsistent with the execution of this
Agreement, the performance of his duties hereunder, or the other rights of the
Company hereunder; and (b) Employee is under no physical or mental disability
that would hinder the performance of his duties under this Agreement, (c) that
the Employee shall devote its full time, attention and energy to the business of
the Company, and , during the term of this Agreement the Employee will not
engage in any other activity pursued for profit.
 


7.     Confidential Information. Employee recognizes and acknowledges that in
the course of performing services hereunder, Employee shall have access to
confidential information concerning the Company, including, without limitation,
business affairs, finances, properties, methods of operation, product plans,
identities or landlords, licensors, distributors, joint venturers and other data
of the Company and its subsidiaries and affiliates. All such information is
hereinafter collectively referred to as "Confidential Information."


8.     Non-Disclosure.   Employee agrees that Employee will keep in  strictest
confidence, both during the term of this Agreement and subsequent to the
expiration or earlier termination of this Agreement, and will not during the
term of this Agreement or thereafter disclose or divulge to  any person, firm or
corporation, or use directly or indirectly, for his own benefit or the benefit
of others, any Confidential Information. Except as directed by the Company,
Employee will not permit any person other than the Company, its authorized
agents or representative, to examine and/or make copies of any software, videos,
programs, reports or any materials or documents prepared by Employee or  that
come into Consultant's possession or under Consultant's control by reason of
Consultant's services hereunder, and that upon termination of this Agreement,
Employee will turn over to the Company all documents, papers and other matter in
his possession or under his control that relate to the Company or its
subsidiaries and affiliates.
 


9.        Noncompetition.  The parties hereto acknowledge that if Employee were
to compete with the Company upon the termination of this Agreement with the
Company, Employee would necessarily use Confidential Information in doing
so.  During the term of  this Agreement and for a period of two (2) years
thereafter, or if this Agreement terminates prior to  the third (3rd)
anniversary date of  this  Agreement, then for  the remainder of the term of
this Agreement after such termination &.'ld for a period of nvo (2) years
thereafter (the "Restricted Period"), Employee shall not have any ownership
interest, direct or indirect, in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in the business of the Company immediately prior to the date hereof;
provided, however,that Employee may own, directly or indirectly, solely as an
investment, securities of any entity which are traded on any  national
securities exchange  if Employee(a) is  not a controlling  person  of,  or  a
member of a group which controls, such entity; or (b) does not, directly or
indirectly, own five percent (5%) or more of any class of securities of any such
entity.

 
 
 
Page - 3

--------------------------------------------------------------------------------

 



 
    10.   Solicitation of Business.   Except as expressly provided in Paragraph
9 of this Agreement, Employee shall not, during the Restricted Period, solicit
or assist any other person to solicit any business (other than for the Company)
from any present or past customer of the Company; or request or advise any
present or future customer  of the Company  to  withdraw, curtail  or  cancel
its business  dealings  with  the Company;  or commit any other act or assist
others to commit any other act which might injure the business of the Company.
 
 
    11.   Solicitation of
 Employees.     Employee  shall  not,  during  the  Restricted Period, directly
or indirectly, hire, solicit or encourage to leave the employment of the Company
or any of its Affiliates, any employee of the Company or any of its Affiliates
or hire any such employee  who has left the employment  of the Company  or any
of  its Affiliates within one (1) year of the termination of such employee's
employment with the Company or any of its Affiliates.
 
 
    12.   Solicitation of Suppliers, Manufacturers and Consultants.   Employee
shall not, during the Restricted Period, directly or indirectly, hire, solicit
or encourage to cease work  with  the  Company  or  any  of
its  Affiliates  any  supplier,  manufacturer  and/or Employee then under
contract with the Company or any of its Affiliates within one (1) year of
termination  of  such  consultant's  engagement  by
the  Company  or  any  of  its Affiliates.
 
 
    13.   Rights and Remedies Upon Breach.   If Employee breaches or threatens
to commit a breach of any of the provisions of Paragraphs 6, 8, 9, 10, 11 and/or
12 of this Agreement (the "Restrictive Covenants"), the Company shall have the
following rights and remedies, each ·of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity:
 


(a)       Specific Performance.  The right and remedy to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction, all
without the need to post a bond or any other security or to prove any amount of
actual damage or that money damages would not provide an adequate remedy,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and
 


(b)       Accounting and Indemnification.  The right and remedy to require
Employee(i) to account for and pay over to the Company all compensation,
profits, monies, accruals, increments. or other benefits derived or received by
Employee  or any associated party deriving such benefits as a result of any such
breach of the Restrictive Covenants; and
 
 
 
Page - 4

--------------------------------------------------------------------------------

 
 
 
(ii)  to   indemnify   the  Company   against   any   other  losses,   damages
(including   special  and  consequential   damages),   costs  and  expenses,
including actual attorneys' fees and court costs, which may be incurred by the
Company  and which result from or arise out of any such breach  or threatened
breach of the Restrictive Covenants.
 


14. Right  of  Employee to  Terminate. The   Employee   may   terminate   this
Agreement   without notice on the occurrence of any of the following events,
unless consented to by the Employee in writing in advance:
 


(a) The sale of substantially all of the Company's assets to a single purchaser
or group of associated purchasers; or
 
 
(b) A change of control of the Company by the sale, exchange, or other
disposition, in one transaction of the sufficient shares of the common or
preferred stock of the Company whereby parties deemed inimical to the Employee
may gain voting control of the Board of Directors of the Company, (excluding a
merger with a publicly held corporation where the Company is not the surviving
entity); or
 


(c) The Company's decision to terminate its business and liquidate its assets;
or
 


(d) A judicial determination of Bankruptcy or a chapter 11 reorganization
petition filing.
 


15.   Severability of
 Covenants.   If  any  court  determines   that  any  of  the Restrictive
Covenants, or any part thereof is invalid or unenforceable, the remainder of the
Restrictive Covenants  shall not thereby be affected  and shall  be given full
effect, without regard to the invalid portions. If any court determines that any
of the Restrictive Covenants,  or  any  part  thereof  are
unenforceable  because  of  the  duration  of  such provision or the
area  covered thereby, such  court  shall have the power  to reduce the duration
or area of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. Employee hereby waives any and all right to
attack the validity of the Restrictive Covenants on the grounds of the breadth
of their geographic scope or the length of their term.
 


16.  Enforceability. The provisions of this Agreement shall be enforceable
notwithstanding the existence of any claim or cause of action of Employee
against the Company whether predicated on this Agreement or otherwise.
 


17.    Work Rules. Unless otherwise agreed to by the parties hereto, Employees
hall observe the working rules, security regulations, holiday schedules and
policies of the Company.
 
 
 
Page - 5

--------------------------------------------------------------------------------

 
 


18.   Assignment. This Agreement shall be binding upon the parties' respective
successors and permitted assigns.  Employee agrees that any assignment hereunder
shall not relieve Employee of its obligations hereunder.
 


19.   Notices. Notice given by a party under this Agreement shall be in writing
and shall be deemed duly given (i) when delivered by hand, (ii) when five (5)
days have elapsed after its transmittal by registered or certified mail, postage
prepaid, return receipt requested, or two days have elapsed after its
transmittal by nationally recognized air courier service; or (iii) when
delivered by telephonic facsimile transmission (with a copy thereof so delivered
by hand, mail or air courier if recipient does not acknowledge receipt of the
transmission). Notices shall be sent to the addresses set forth below, or
another as to which that party has given notice, in each case with a copy
provided in the same manner and at the same time to the persons shown below:
 


If to the Company:                 Dynamic Ventures Corp.
                  8776 E. Shea Blvd, Ste. B3A 615
                  Scottsdale, AZ 85260
 






If to the Employee:                David C. Brown
                  8776 E. Shea Blvd, Ste B3A 615
                  Scottsdale, AZ 85260
 


20.    Governing Law.  This Agreement shall be governed  by and construed in
accordance with the laws of the State of Delaware (without giving effect to
conflicts of law).   The sole jurisdiction and venue for any litigation arising
out of this Agreement shall be an appropriate federal or state court located in
the State of Arizona.
 


21.   Modifications. No modification, amendment, supplement  to or waiver of
this Agreement or any Schedule hereunder, or any of their provisions shall be
binding upon the parties hereto unless made in writing and duly signed by both
parties.
 


22.    Waiver. A failure of either party to exercise any right provided for
herein, shall not be deemed to be a waiver of any right hereunder.
 


23.    Complete Agreement. This Agreement and each Schedule attached hereto set
forth the entire understanding of the parties as to the subject matter therein
may not be modified except in a writing executed by both parties.
 


24.    Severability.   In
 the  event  anyone  or  more  of  the  provisions  of  this agreement or of any
schedule is invalid or otherwise unenforceable, the enforceability of the
remaining provisions shall be unimpaired.


25.   Publicity. The Company and Employee agree that  they will not, without
prior  written consent  of  the  other  in
each  instance,  refer  to  the  existence  of  this
 

 
 
Page - 6

--------------------------------------------------------------------------------

 
 


 
Agreement or  any Schedule,  in  press release, advertising
or  materials  distributed  to prospective customers.
 


26.   Remedies. The rights and remedies of the Company as set forth  in  this
Agreement  are  not  exclusive  and  are
in  addition  to  any  other  rights  and  remedies available to it in law or in
equity.
 


27.   Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.
 


28.        Survival. All representations, warranties and covenants contained
in this
 
Agreement shall survive the termination of this Agreement.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.
 


COMPANY:                                                                             EMPLOYEE:


    [sign5.jpg]
 
Dynamic Ventures Corp. a Delaware Corporation
 


                                 David C. Brown



 

 
Page - 7

--------------------------------------------------------------------------------

 
